Exhibit 10.5

 

 

 

 

 

 

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

by and from

7200 GRADE LANE LLC

to

BANK OF AMERICA, N.A.,

as Lender

Dated as of November 9, 2018

 

COLLATERAL IS AND INCLUDES FIXTURES

THIS DOCUMENT SERVES AS A FINANCING STATEMENT FILED AS A FIXTURE FILING UNDER
THE KENTUCKY UNIFORM COMMERCIAL CODE

 

 

RECORDING REQUESTED BY,

AND WHEN RECORDED RETURN TO:

 

Otterbourg P.C.

230 Park Avenue

New York, New York 10169

Attn: Oleg R. Sabel, Esq.

 




--------------------------------------------------------------------------------




 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

             THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (“Mortgage”), is made and executed as of the 9th day of
November, 2018, by 7200 GRADE LANE LLC, a Kentucky limited liability company,
with an office located at 7100 Grade Lane, Bldg. 1, Louisville, KY 40213
(“Mortgagor”) to BANK OF AMERICA, N.A., having an office at One Bryant Park, New
York, New York 10036, (“Mortgagee”).

 

All capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed to such terms, respectively, in the Loan Agreement described
below.

W I T N E S S E T H:

WHEREAS, Mortgagor is the owner of certain fee simple interests in real property
and the buildings and improvements thereon, together with related rights as
further described herein; and

WHEREAS, Borrowers (including Mortgagor) and Mortgagee have entered into or are
about to enter into financing arrangements pursuant to which the Mortgagee may
make loans and advances and provide other financial accommodations (the “Credit
Facility”) to Borrowers as set forth in the Loan and Security Agreement, dated
as of the date hereof, by and among Borrowers and Mortgagee (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Loan Documents, which
Loan Agreement provides that, among other things, that the Mortgagee provide to
Borrowers a Credit Facility in an aggregate principal sum not to exceed TWELVE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($12,500,000.00); and

WHEREAS, Mortgagor, by this Mortgage, intends to secure and does hereby secure
all existing and future indebtedness and other obligations of Borrowers to
Mortgagee as hereinafter further described, including, without limitation, (a)
all existing and future indebtedness, liabilities and obligations of Borrowers
to Mortgagee under the Loan Agreement up to the aggregate principal amount not
to exceed TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($12,500,000.00) at any
time and from time to time outstanding and (b) all other existing and future
indebtedness, obligations and liabilities of Borrowers to Mortgagee, including,
without limitation, all interest on such principal sum, costs, expenses and
attorneys’ fees accruing or incurred in connection therewith, as hereinafter
further described.

NOW, WITNESSETH, that the foregoing recitals being hereinafter deemed
incorporated by reference and made a part hereof as if again set forth at
length, Mortgagor, in consideration of the Loan Agreement, the Loan Documents
and the extension of credit therein, and to secure the payment and performance
of the indebtedness evidenced by the Loan Agreement and other obligations
hereinafter set forth, including the performance of the covenants and agreements
herein contained and in consideration of the further sum of One ($1.00) Dollar
unto Mortgagor in hand well and truly paid by Mortgagee at or before the sealing
and delivery hereof, the receipt whereof is hereby acknowledged, and intending
to be legally and firmly bound hereby, has mortgaged, pledged, warranted, gave,
granted, bargained, assigned, sold, alienated, released, conveyed and confirmed,
and by these presents does mortgage, pledge, warrant, give, grant, bargain,
assign, sell, alien, release, convey and confirm unto Mortgagee, its successors
and assigns, and grants to Mortgagee, its successors and assigns, a mortgage and
security interest in all right, title and interest of Mortgagor in and to the
following property, rights and interests and the proceeds thereof (hereinafter
collectively referred to as the “Property”):

 

1

--------------------------------------------------------------------------------




 

A.    The real property described on Exhibit A attached hereto and made a part
hereof (the “Land”) and all additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Mortgage; and

B.    TOGETHER WITH (1) all the buildings, structures, additions, improvements,
appurtenances, hereditaments and tenements now or hereafter located on or
relating to the Land and (2) all and singular the facilities, fixtures, trade
fixtures, machinery, equipment, apparatus, installations, furniture, equipment,
and other property of every kind and nature whatsoever owned by Mortgagor, or in
which Mortgagor has or shall have an interest, now or hereafter located in or
upon, or attached to the Land, or appurtenances thereto, or used or usable in
connection with the Land, Improvements, Easements or the operation of the
business conducted thereon (all such machinery, equipment, fixtures and other
property and the proceeds thereof hereinafter collectively referred to as the
“Equipment”), including, but not limited to, all heating apparatus, boilers,
generators, furniture, plumbing, lighting fixtures, laundry, ventilating,
air-conditioning and refrigerating equipment, all awnings, blinds, screens,
storm sash, pumping equipment, electrical equipment including transformers, and
all fixtures, appliances, property and equipment of every kind and description
now or hereafter installed in or used in connection with, or located on the
aforesaid premises, or used in the manufacturing or other operations of the
plant, business or dwelling situated thereon, and further including all
replacements, accessions, renewals, additions and substitutions to the foregoing
and all of the right, title and interest of Mortgagor in and to any such
personal property or fixtures, which, to the fullest extent permitted by law,
shall be conclusively deemed fixtures and a part of the real property encumbered
hereby (the “Improvements”); and

C.    TOGETHER WITH all and singular the streets, easements, rights of way,
gores of land, lots, parcels, alleys, passages, ways, waters, watercourses,
development rights, air rights, rights, liberties, privileges, servitudes,
tenements, hereditaments, appurtenances, alterations and partitions whatsoever,
to any of the property described in Paragraphs A and B hereof now or hereafter
belonging or in any wise appertaining to any of the property described in
Paragraphs A and B hereof, or which shall hereafter in any way belong, relate or
be appurtenant thereto, whether now owned or hereafter acquired by Mortgagor
(the “Easements”); and

D.    TOGETHER WITH (1) all of the estate, right, title and interest of
Mortgagor of, in and to all judgments, insurance proceeds, awards of damages and
settlements hereafter made resulting from condemnation proceedings or the taking
of the property described in Paragraphs A, B and C hereof or any part thereof
under the power of eminent domain, or for any damage (whether caused by such
taking or otherwise) to the property described in Paragraphs A, B and C hereof
or any part thereof, or to any rights appurtenant thereto, and all proceeds of
any sale or other disposition of the property described in Paragraphs A, B and C
hereof or any part thereof; and Mortgagee is hereby authorized to collect and
receive said awards and proceeds and to give proper receipts and acquittances
therefor, and, if it so elects, to apply the same toward the payment of the
Obligations (as hereinafter defined), notwithstanding the fact that the amount
owing thereon may not then be due and payable, and Mortgagor hereby covenants
and agrees upon reasonable request, to make, execute and deliver any and all
assignments and other instruments sufficient for the purpose of further
evidencing the assignment of the aforesaid awards to Mortgagee, its successors,
or assigns, free, clear and discharged of any and all encumbrances of any kind
or nature whatsoever, each in form and substance reasonably acceptable to
Mortgagor and Mortgagee; and (2) all contract rights, general intangibles,
actions and rights in action, including, without limitation all rights to
insurance proceeds and unearned premiums arising from or relating to the
property described in Paragraphs A, B and C above; and (3) all proceeds,
products, replacements, additions, substitutions, renewals and accessions of and
to the property described in Paragraphs A, B and C; and

 

2

--------------------------------------------------------------------------------




 

E.    TOGETHER WITH all right, title and interest of the Mortgagor under all
leases, tenancies, licenses, lettings, contracts and other agreements, written
or otherwise, granting occupancy or use of any of the property described in
Paragraphs A, B and C hereof, over the Property or any portion thereof, now
executed or entered into subsequent hereto (the “Leases”), together with all
security therefor, deposits relating thereto and all monies payable thereunder
and all books and records which contain payments under the Leases, and the right
to receive and apply to the Obligations, all rental income, receipts, revenues,
issues, profits, damages and awards now due or which may hereafter become due
subject, however, to the conditional permission herein given to Mortgagor to
collect the rents, income and other benefits arising under any such Lease. 
Mortgagee shall have the right, following the occurrence and during the
continuance of an Event of Default (as hereinafter defined), to notify any
lessee of the rights of Mortgagee as provided in this Paragraph; and

F.    TOGETHER WITH all rents, income, issues, profits and other benefits to
which Mortgagor may now or hereafter be entitled from any of the property
described in Paragraphs A, B and C hereof, and other Property (hereinafter
collectively referred to as the “Rents”); provided however, that a license is
hereby given to Mortgagor so long as no Event of Default has occurred and
continues hereunder, to collect and use such rents, income, issues, and other
benefits as they become due and payable, but not in advance thereof.  Upon the
occurrence and during the continuance of an Event of Default, the permission
hereby given to Mortgagor to collect and use such rent, income, issues and other
benefits from any of the property described in Paragraphs A, B and C hereof and
other Property shall terminate and such license shall not be reinstated until a
cure of such Event of Default has occurred, as determined by Mortgagee by
written notice to Mortgagor thereof.  The foregoing provision hereof shall
constitute an absolute and present assignment of the rents, income, issues,
profits and other benefits from the Land, Improvements, Easements and other
Property, subject, however to the conditional license given to Mortgagor to
collect and use such rents, income, issues and benefits as herein provided; and
the existence or exercise of such right of Mortgagor shall not operate to
subordinate this assignment to any subsequent assignment, in whole or in part,
by Mortgagor, and any such subsequent assignment shall be subject to the rights
of Mortgagee hereunder.

G.    TOGETHER WITH all products and proceeds of the foregoing, in any form.

TO HAVE AND TO HOLD the Property and all parts thereof unto Mortgagee, its
successors and assigns, to and for the proper use and benefit of Mortgagee, its
successors and assigns, forever subject to Permitted Liens and to satisfaction
of the Obligations as provided in the Loan Agreement.

This Mortgage is executed and delivered by Mortgagor to secure the following
obligations (collectively referred to herein as the “Obligations”):  (a) all
Loans, Letters of Credit and all other obligations, liabilities and indebtedness
of every kind, nature and description owing by any or all of Borrowers to
Mortgagee, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under the Loan Agreement, this Mortgage or any of the other
Loan Documents or on account of any Letter of Credit, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Loan Agreement or after the commencement of any case with
respect to a Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured, (b)
all obligations, liabilities and indebtedness of every kind, nature and
description owing by any or all of Borrowers or Guarantors to Mortgagee arising
under or pursuant to any Bank Products, whether now existing or hereafter
arising, but in the case of this clause (b) only to the extent set forth in the
Loan Agreement and (c) any amount that may be advanced by Mortgagee in
protection of the Property or this Mortgage.

 

3

--------------------------------------------------------------------------------




 

Without limiting the generality of the foregoing, the Obligations include,
without limitation:

> (A)    all obligations, liabilities and indebtedness of Borrowers arising
> pursuant to the Revolving Loans (involving advances, repayments and
> readvances), and the Letters of Credit to or for the account of or otherwise
> owed by Borrowers and Term Loans;

> (B)    all obligations, liabilities and indebtedness of Borrowers to Mortgagee
> arising under or pursuant to any Bank Products, whether now existing or
> hereafter arising (subject to the conditions and limitations set forth in the
> Loan Agreement), and

> (C)    all interest, costs and expenses (including reasonable attorneys’ fees
> and expenses), other charges and fees provided to be paid by Mortgagor herein
> and in the other Loan Documents, advances made by Mortgagee to protect or
> preserve the Property, any part thereof, or the interests of Mortgagee therein
> or for payment of taxes, assessments, insurance premiums and other amounts as
> provided therein and herein;

provided, however, that the maximum principal amount of the Obligations at any
time secured hereby shall be the principal sum not to exceed TWELVE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($12,500,000.00), including present and future
obligations, at any time and from time to time outstanding, plus all interest
under the Loan Documents, costs and expenses (including reasonable attorneys’
fees and expenses), other charges and fees provided to be paid in the Loan
Documents and herein, advances made by Mortgagee to protect or preserve the
Property, any part thereof, or the interests of Mortgagee therein or for payment
of taxes, assessments, insurance premiums and other amounts as provided therein
and herein.  In no event shall the limitation on the principal amount of
Obligations secured hereby limit or impair the security interests and liens of
Mortgagee in property of Mortgagor as provided under the other Loan Documents.

PROVIDED ALWAYS, that upon termination of the Commitments, payment and
satisfaction of all Obligations in full, termination, collateralization or
expiration of all Letters of Credit and Bank Product collateralization, then the
estate hereby granted shall cease, terminate and become void, but otherwise
shall remain in full force and effect.  Upon satisfaction of the foregoing
conditions, Mortgagee shall execute and deliver such discharges as may be
required to release the lien of this Mortgage.

MORTGAGOR DOES HEREBY FURTHER COVENANT AND AGREE AS FOLLOWS:

1.     Payment and Performance.  Mortgagor shall perform and observe and shall
comply with all provisions of the Loan Documents and shall promptly pay to the
Mortgagee all Obligations required to be paid by Mortgagor under the Loan
Documents when payment shall become due.

2.    Status of Title.  General Representations, Warranties and Covenants. 
Mortgagor represents, warrants and covenants that (a) Mortgagor is and at all
times shall continue to be lawfully seized of an indefeasible estate in fee
simple in its portion of the Land and the buildings and improvements thereon,
has good and absolute title to the Property and has good right, full power and
lawful authority to convey, assign, mortgage or encumber the Property as
provided herein; (b) the Property is and at all times shall continue to be free
and clear of all liens, security interests, and encumbrances whatsoever, except
for Permitted Liens; (c) Mortgagor will maintain and preserve the lien of this
Mortgage as a first and prior lien, subject only to the Permitted Liens; and (d)
this Mortgage is and at all times shall continue to constitute legal, valid and
binding obligations of Mortgagor, enforceable in accordance with the terms
contained herein (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally), and the execution and delivery hereof by Mortgagor does not
contravene any contract or agreement to which Mortgagor is a party or by which
Mortgagor or any of its properties may be bound and, to Mortgagor’s knowledge,
does not contravene any law, order, decree, rule or regulation to which
Mortgagor is subject.

 

4

--------------------------------------------------------------------------------




 

3.    Compliance with Laws.  Mortgagor represents, warrants and covenants that
it is and will continue to be in material compliance with laws, per the terms
and conditions of the Loan Agreement, in (but not limited to) Section 9.1.13 of
the Loan Agreement.

4.    Taxes and Other Charges.

(a)    Mortgagor shall pay, or cause to be paid, prior to the time any interest
or penalty may be imposed due to late payment, all taxes, assessments, water
rates, sewer rentals, dues, charges, fees, levies, fines, impositions,
liabilities, obligations and encumbrances and other charges of every nature and
to whomever assessed that may now or hereafter be levied or assessed upon the
Property or any part thereof, or upon Mortgagor’s interest in the Rents thereof,
or upon this Mortgage, the Obligations or upon or against the interest of
Mortgagee in the Property, whether any or all of such items be levied directly
or indirectly, as well as income taxes, assessments and other governmental
charges levied and imposed by the United States of America or any state, county,
municipality or other taxing authority upon or against Mortgagor or in respect
of the Property (all of the foregoing is collectively referred to as “Taxes” or
individually, as a “Tax”), and Mortgagor shall deliver to Mortgagee receipted
bills evidencing payment therefor.  Notwithstanding anything to the contrary
contained herein, Mortgagor shall have the right, at its own expense with prior
written notice to Mortgagee, by appropriate proceedings duly instituted and
diligently prosecuted, to contest in good faith the validity or amount of any
such Taxes in the manner provided by law, in which event, Mortgagor shall:

(i)    pay in full, under protest in the manner provided by law, any Tax that
Mortgagor may desire to contest, or

(ii)    withhold the payment thereof, if contest of any Tax may be made without
the payment thereof; provided, however, that:

> > (A)    such contest may be pursued at all times without Mortgagor risking
> > the sale or forfeiture of the Property or any part thereof, or any interest
> > therein, to satisfy such Tax;

> > (B)    Mortgagor has, prior to the date the amount of such Tax shall be
> > increased by reason of interest, penalties or costs, notified Mortgagee in
> > writing of the intention of Mortgagor to contest the same;

> > (C)    Mortgagor shall have furnished Mortgagee, from time to time as
> > Mortgagee may reasonably request, such security or bond or indemnification
> > satisfactory to Mortgagee for the final payment and discharge thereof; and

> > (D)    in the event of a ruling or adjudication adverse to Mortgagor,
> > Mortgagor shall promptly pay such Tax, plus any interest, penalty or
> > additional charge thereon; and

> > (E)    all costs and expenses incidental to any such contest shall be paid
> > by Mortgagor.

 

5

--------------------------------------------------------------------------------




 

(b)    Notwithstanding anything to the contrary contained herein, in order to
more fully protect the security afforded hereby, at Mortgagee’s request and
after the occurrence and during the continuance of an Event of Default,
Mortgagor shall pay to Mortgagee (or, at its option, Mortgagee may charge any
account of Mortgagor or any of its affiliates maintained with Mortgagee or
establish a reserve against loans otherwise available to Mortgagor or its
affiliates) together with, and in addition to the periodic installments of
principal and interest payable on the Obligations, a sum equal to one-twelfth
(1/12) of the annual Taxes, municipal water rates, sewer rents and assessments,
if any, levied or to be levied against the Property and of the fire and other
hazard insurance premiums next becoming due (all hereinafter referred to as the
“Charges”) all as estimated by Mortgagee, so that Mortgagee shall have
sufficient funds to pay the Charges on the first (1st) day of the month
preceding the month in which they become due.  If, from time to time, Mortgagee
shall determine that the balance of the funds held by it to pay the Charges is
or will be insufficient to pay any of the Charges when the same shall become
due, Mortgagor shall pay to Mortgagee, on demand, any amount necessary to remedy
any deficiency.  Mortgagee shall hold all amounts to pay the Charges before same
become delinquent, with the right, however, of Mortgagee to apply, after the
occurrence and during the continuance of an Event of Default, any sum so
received as hereinafter provided.  If, after the occurrence and during the
continuance of an Event of Default, there is a public sale of the Property
covered hereby, or if Mortgagee acquires any of the Property otherwise after the
occurrence and during the continuance of an Event of Default, then Mortgagee
shall have the right to apply the balance then remaining in the funds
accumulated to pay the Charges, either as a credit against the balance of the
Obligations then remaining unpaid or to the payment of any of the Charges
without any obligation to account therefor to Mortgagor.  The funds held by
Mortgagee under this Section may be commingled with the general funds of
Mortgagee who shall not be liable for interest thereon.  Nothing contained in
this Section shall be deemed to limit Mortgagee’s right under the Loan Agreement
to establish, at any time while the Obligations remain outstanding, a reserve to
pay the Charges against loans otherwise available to the Mortgagor, it being
understood and agreed by Mortgagor that the right of Mortgagee to establish an
escrow under this Section shall be an alternative to and not in lieu of
Mortgagee’s right to establish such a reserve.

(c)    Mortgagor shall not claim, demand or be entitled to receive any credit
against the principal or interest payable on the Obligations for the taxes,
assessments or similar impositions assessed against the Property or any part
thereof or that are applicable to the Obligations or to the interest in the
Property of Mortgagee.  No deduction shall be claimed from the taxable value of
the Property or any part thereof by reason of the Obligations, this Mortgage or
any other instrument securing the Obligations.

5.    Mechanics’ and Other Liens.  Mortgagor shall not permit any mechanics’ or
other liens, other than Permitted Liens, to be filed or to exist against the
Property by reason of work, labor, services or materials supplied or claimed to
have been supplied to, for or in connection with the Property or to Mortgagor or
anyone holding the Property or any part thereof through or under Mortgagor;
provided, however, that if any such lien shall at any time be filed, Mortgagor
shall, within ten (10) days after notice of the filing thereof but subject to
the right of contest as set forth herein, cause the same to be discharged of
record by payment, deposit, bond, order of a court of competent jurisdiction or
otherwise.  Notwithstanding anything to the contrary contained herein, Mortgagor
shall have the right, at its own expense and with written notice to Mortgagee,
to contest any such liens if Properly Contested (as defined in the Loan
Agreement).

6.    Insurance.  Mortgagor shall, at all times, maintain insurance in
accordance with the terms and conditions of the Loan Agreement, specifically,
but not limited, to Sections 8.6.2 and 10.1.7 of the Loan Agreement.

 

6

--------------------------------------------------------------------------------




 

7.    Eminent Domain.  Mortgagor, within seven (7) days of obtaining knowledge
of the institution of any eminent domain or other proceedings for the
condemnation of the Property, or any portion thereof, shall notify Mortgagee of
the pendency of such proceedings.  Subject to Section 8.6.2 of the Loan
Agreement, Mortgagee shall be entitled to all compensation awards, damages,
claims, rights of action and proceeds of, or on account of, any damage or taking
through eminent domain or other condemnation proceedings and is hereby
authorized, at its option, to commence, appear in and prosecute in its own or
Mortgagor’s name any action or proceeding relating to eminent domain or
condemnation and to settle or compromise any claim in connection therewith, with
the consent of Mortgagor.  Subject to Section 8.6.2 of the Loan Agreement, all
such compensation awards, damages, claims, rights of action and proceeds, and
any other payments or relief, and the right thereto, are included in the
Property and Mortgagee, after deducting therefrom all its reasonable expenses
actually incurred, including reasonable attorneys’ fees and expenses, may
release any monies received by it to Mortgagor without affecting the lien of
this Mortgage or may apply the same, in such manner as Mortgagee shall
determine, to the reduction of the Obligations.  Subject to applicable law, any
balance of such monies then remaining shall be paid to Mortgagor.  Mortgagor
agrees to execute such further assignments of any compensation awards, damages,
claims, rights of action and proceeds as Mortgagee may reasonably require, each
in form and substance reasonably acceptable to Mortgagor and Mortgagee. 
Notwithstanding any such condemnation, Mortgagor shall continue to pay interest
on the entire unpaid principal amount of the Obligations.  If prior to the
receipt by Mortgagee of such award or payment the Property shall have been sold
on foreclosure of this Mortgage, Mortgagee shall have the right to receive said
award or payment to the extent of any deficiency found to be due upon such sale,
with legal interest thereon, whether or not a deficiency judgment on this
Mortgage shall have been sought or recovered or denied, and reasonable
attorneys’ fees, costs and disbursements incurred by Mortgagee in connection
with the collection of such award or payment.

8.    Care of Property.

(a)    Mortgagor shall preserve and maintain, or cause to be preserved and
maintained, the Property, including all appurtenances thereto, in good and
substantial repair and condition, reasonable wear and tear and damage from
casualty excepted, and in material compliance with the requirements, if any, of
the Permitted Liens, at its own cost, and will from time to time make, or cause
to be made, all repairs, replacements, renewals and payments necessary to
continue to maintain the Property in such state of repair, condition and
compliance.  Mortgagor shall not permit, commit or suffer any material waste,
impairment or deterioration of the Property or of any part thereof, reasonable
wear and tear excepted, and will not take any action which will increase the
risk of fire or other hazard to the Property or to any part thereof.

(b)    Except as otherwise provided in this Mortgage or the Loan Agreement, no
part of the Property shall be removed, demolished or altered, without the prior
written consent of Mortgagee.  Mortgagor shall have the right, without such
consent, to remove and dispose of free from the lien of this Mortgage any part
of the Property consisting of equipment and fixtures as from time to time may
become worn out or obsolete, provided, that, either simultaneously with or prior
to such removal, any such property shall be replaced with other property of
equal utility and of a value at least equal to that of the replaced equipment or
fixtures when first acquired and free from any security interest of any other
person, except as otherwise provided in the Loan Agreement.  Any such
substituted property shall be deemed to be part of the Property and shall be
subject to the lien of this Mortgage.

(c)    Mortgagee may enter upon and inspect the Property, prior to the
occurrence of an Event of Default, during reasonable times, upon reasonable
notice, and after the occurrence and during the continuance of an Event of
Default, at any time, or in the case of emergency, at any time during the term
of this Mortgage.

(d)    If any part of the Property shall be lost, damaged or destroyed by fire
or any other cause, Mortgagor shall give written notice thereof to Mortgagee
within seven (7) days of such event.  The insurance proceeds payable in
connection with any such event shall be applied in accordance with Section 8.6.2
of the Loan Agreement.

 

7

--------------------------------------------------------------------------------




 

9.    Rents and Leases. 

(a)    Subject to the terms of this Section and Paragraph E of the granting
clauses above, Mortgagee waives the right to enter the Property for the purpose
of collecting the Rents thereon, and the right to collect the Rents.  Mortgagor
shall hold the current month’s Rents, or an amount sufficient to discharge all
current sums due on the Obligations, in trust for use in the payment of the
Obligations.  The right of Mortgagor to collect the Rents may be revoked by
Mortgagee upon the occurrence and during the continuance of any Event of Default
by Mortgagor under the terms of this Mortgage by giving notice of such
revocation to Mortgagor.  Following such notice, Mortgagee may retain and apply
the Rents toward payment of the Obligations in such priority and proportions as
Mortgagee, in its discretion, shall deem proper.

(b)    Mortgagor shall not, without the prior written consent of Mortgagee,
which shall not be unreasonably withheld, conditioned or delayed, make or suffer
to be made, any Leases or materially amend, cancel, modify, accept the surrender
of, subordinate, accelerate the payment of rents to, or materially adversely
change the terms of any renewal option of any Leases or accept prepayments of
installments of Rent for a period of more than one (1) month in advance (except
that Mortgagor may accept security deposits in respect of the Leases in excess
of such amount) or further assign the whole or any part of the Rents or permit
or suffer an assignment or sublease.  In respect of any Lease relating to the
Property, Mortgagor will (i) fulfill or perform each and every provision thereof
on its part to be fulfilled or performed; (ii) promptly send copies of all
notices of default which it shall send or receive thereunder to Mortgagee, and
(iii) enforce, short of termination thereof, the performance or observance of
the provisions thereof.

(c)    Mortgagee or a receiver, while in possession of the Property, shall have
the right to manage same, to make, cancel, enforce or modify Leases, to obtain
and evict tenants, to fix or modify rents, to demolish any part or all of the
Property that in the judgment of Mortgagee may be in an unsafe condition and
dangerous to life and property, and to make repairs to the Property all as shall
be, in Mortgagee’s or receiver’s discretion, necessary to protect Mortgagee’s
interests hereunder.  Mortgagee may advance monies to the receiver for such
purposes and any monies so expended or advanced shall be added to the
Obligations and secured by this Mortgage.  Mortgagee, at its option, may repay
such monies out of the Rents actually collected.  Mortgagee or receiver shall
have the right to collect both (i) the Rents which may have accrued before the
occurrence of an Event of Default hereunder or from the time Mortgagee or
receiver takes possession, but are unpaid at the time of such Event of Default
or taking of possession, and (ii) the Rents which may accrue after such Event of
Default or taking of possession.  Mortgagee, or receiver, while in possession of
the Property, shall only be liable to account for Rents actually received.

(d)    The taking of possession and collection of Rents by Mortgagee as
aforesaid shall not be construed to be an affirmation of any Lease of the
Property or any part thereof, and Mortgagee or any other purchaser at any
foreclosure sale may (if otherwise entitled to do so) exercise the right to
terminate any Lease as though such taking of possession and collection of Rents
had not occurred.

(e)    To the extent granted herein, Mortgagor shall, from time to time upon the
request of Mortgagee, specifically assign to Mortgagee, as additional security
hereunder, by an instrument in writing in such form as may be approved by
Mortgagee and Mortgagor, all right, title and interest of Mortgagor in and to
any and all Leases now or hereafter on or affecting the Property, together with
all security therefor and all monies payable thereunder, subject to the
conditional permission hereinabove given to Mortgagor to collect the rentals
under any such Lease.  Mortgagor shall also execute and deliver to Mortgagee any
notification, financing statement or other document in form and substance
reasonably acceptable to Mortgagor and Mortgagee, reasonably required by
Mortgagee to perfect the foregoing assignment as to any such lease. 

(f)    Mortgagor represents that all Leases, if any exist, are presently in full
force and effect and that to Mortgagor’s knowledge, no default exists
thereunder.  As any such Lease shall expire, Mortgagor shall so notify Mortgagee
in order that at all times Mortgagee shall have a current list of all Leases.

8

--------------------------------------------------------------------------------




 

(g)    The assignment contained in the granting clauses hereof shall not be
deemed to impose upon Mortgagee any of the obligations or duties of Mortgagor
provided in any such Lease (including, without limitation, any liability under
the covenant of quiet enjoyment contained in any Lease in the event that any
tenant shall have been joined as a party defendant in any action to foreclose
under this Mortgage and shall have been barred and foreclosed thereby of all
right, title and interest and equity of redemption in the Property or any part
thereof), and Mortgagor shall comply with and observe its obligations as
landlord under all Leases.

10.    Environmental Matters.  All environmental matters shall be governed by
the terms and conditions of the Loan Agreement, specifically, but not limited
to, Sections 9.1.14 and 10.1.5 of the Loan Agreement.

11.    Further Assurances.  At any time and from time to time, upon Mortgagee’s
reasonable request, Mortgagor shall make, execute and deliver, or cause to be
made, executed and delivered, to Mortgagee and where appropriate shall cause to
be recorded or filed, and from time to time thereafter to be re-recorded and
refiled at such time and in such offices and places as shall be deemed desirable
by Mortgagee, any and all such further mortgages, instruments or further
assurances, financing statements, certificates and other documents, each in form
and substance reasonably acceptable to Mortgagor and Mortgagee, as Mortgagee may
reasonably consider necessary in order to effectuate, complete, or perfect, or
to continue and preserve the Obligations of Mortgagor under this Mortgage and
the other Loan Documents, and the lien of this Mortgage as a lien upon all of
the Property, whether now owned or hereafter acquired by Mortgagor.  Upon any
failure by Mortgagor to do so, Mortgagee may make, execute, record, file,
re-record or refile any and all such mortgages, instruments, certificates and
documents for and in the name of Mortgagor, and Mortgagor hereby irrevocably
appoints Mortgagee as agent and attorney-in-fact of Mortgagor to do so.

12.    Assignment of Rents.  The assignment of Leases and Rents contained in the
granting clauses of this Mortgage shall be (a) fully operative without any
further action on the part of either party, and specifically Mortgagee shall be
entitled, at its option, upon the occurrence and during the continuance of an
Event of Default, to all Rents from the property described in the granting
clauses hereof whether or not Mortgagee takes possession of such property and
(b) upon the occurrence and during the continuance of an Event of Default, this
Mortgage shall constitute an irrevocable direction to and full authority to each
lessee and sublessee under any Leases to pay all Rents to Mortgagee, without
proof of the default relied upon and an automatic revocation of the permission
hereby granted to Mortgagor to collect and use the Rents and any Rents collected
by Mortgagor shall be held in trust for Mortgagee, and Mortgagor shall be a
trustee with respect to all Rents received and shall hold these Rents for the
account of Mortgagee, to be applied toward the Obligations.  Mortgagor hereby
irrevocably authorizes each lessee, sublessee, guarantor, person and entity to
rely upon and comply with any notice or demand by Mortgagee for the payment to
Mortgagee of any Rents due or to become due following the occurrence and during
the continuance of an Event of Default.  Mortgagor hereby further grants to
Mortgagee the right following the occurrence and during the continuance of an
Event of Default (i) to enter upon and take possession of the Property for the
purpose of collecting the said Rents, (ii) to dispossess by the usual summary
proceedings any tenant defaulting in the payment thereof to Mortgagee, (iii) to
let the Property or any part thereof, and (iv) to apply said Rents, after
payment of all reasonably necessary charges and expenses, on account of the
Obligations.  Such assignment and this Mortgage shall continue in effect until
the Obligations secured hereby are indefeasibly paid in full, the execution of
this Mortgage constituting and evidencing the irrevocable consent of Mortgagor
to the entry upon and taking possession of the Property by Mortgagee following
the occurrence and during the continuance of an Event of Default pursuant to
this Mortgage, whether or not foreclosure has been instituted.  Neither the
exercise of any rights under this Paragraph by Mortgagee nor the application of
any such Rents, income or other benefits to the Obligations secured hereby,
shall cure or waive any default or notice of Event of Default hereunder or
invalidate any act done pursuant hereto or to any such notice, but shall be
cumulative of all other rights and remedies.

 

9

--------------------------------------------------------------------------------




 

13.    After-Acquired Property.  To the extent permitted by and subject to
applicable law, the lien of this Mortgage will automatically attach, without
further act, to all after-acquired property located in or on, or attached to, or
used or intended to be used in connection with, or with the operation of, the
Property or any part thereof.

14.    Right to Remedy Defects.  Subject to Mortgagor’s right to contest the
amount and validity thereof as set forth herein and in the Loan Agreement, if
Mortgagor defaults in the payment of any Tax, assessment, encumbrance or other
imposition, in its obligation to furnish insurance hereunder, or in the
performance or observance of any other covenant, condition or term in this
Mortgage or the other Loan Documents, without limiting Mortgagee’s rights to
establish availability reserves for any of such matters at any time, Mortgagee
may (but shall not be obligated to) advance funds for the account of Mortgagor
to pay any such charges or items or perform or observe the same.  In addition,
Mortgagee may at any time and from time to time advance such additional sums as
Mortgagee in its reasonable discretion may deem necessary to preserve and
protect the Property or any portion thereof and to protect the security of this
Mortgage.  All such advanced costs and expenses actually incurred by Mortgagee
in connection therewith shall be due and payable on demand, shall bear interest
at the post-default rate of interest payable under the Loan Agreement, and shall
be added to the Obligations and secured by the lien of this Mortgage.  Mortgagee
is hereby empowered to enter and authorize others to enter upon the Property or
any part thereof for the purpose of performing or observing any such defaulted
covenant, condition or term, without thereby becoming liable to Mortgagor or any
person in possession holding under Mortgagor, except in connection with
Mortgagee’s or any of its agents’ gross negligence or willful misconduct. 
Payment by Mortgagee as authorized herein to the holder of any prior lien shall
entitle Mortgagee to become subrogated to the claims of such party to the extent
of all such payments.  The production of a receipt by Mortgagee shall be prima
facie proof of a payment or advance authorized hereby and the amount and
validity thereof.

15.    Default.  An Event of Default under the Loan Agreement shall constitute
an Event of Default under this Mortgage.

16.    Remedies on Default.   Upon the occurrence and during the continuance of
any Event of Default:

(a)    Mortgagee shall have the option, in its sole discretion, and without
further notice to or demand upon Mortgagor, to (i) take possession of the
Property; (ii) file a complaint or complaints based upon this Mortgage and
proceed thereon to judgment, execution, and sale for the collection of all sums
unpaid and secured hereby, together with interest, reasonable costs, expenses
actually incurred by Mortgagor, and an attorneys’ collection fee as permitted by
law, or institute any other proceeding at law or in equity to foreclose this
Mortgage to recover the sums due or to become due Mortgagee, including all sums
unpaid and secured hereby, together with interest, reasonable expenses and costs
actually incurred by Mortgagor, and an attorneys’ collection fee as permitted by
law; (iii) have a receiver appointed to take possession, operate, manage, lease,
sell, repair, or otherwise deal with the Property; (iv) exercise the power of
sale granted herein and (v) exercise all other rights and remedies provided in
this Mortgage, and all related agreements, or which may be available to
Mortgagee at law or in equity.  All rights and remedies of Mortgagee shall be
cumulative and concurrent and may be pursued singly, successively or together,
at Mortgagee’s sole discretion, and may be exercised at one time and from time
to time.

(b)    Mortgagee shall have the right, from time to time, to bring an
appropriate action to recover any sums required to be paid by Mortgagor under
the terms of this Mortgage, as they become due, without regard to whether or not
the principal indebtedness or any other sums secured by this Mortgage shall be
due, and without prejudice to the right of Mortgagee thereafter to bring an
action to foreclose this Mortgage or any other action for any default by
Mortgagor existing at the time the earlier action was commenced.

 

10

--------------------------------------------------------------------------------




 

(c)    Neither Mortgagor nor any other person now or hereafter obligated for
payment of all or any part of the sums now or hereafter secured by this Mortgage
shall be relieved of such obligation by reason of the failure of Mortgagee to
comply with any request of Mortgagor or of any other person so obligated to take
action to foreclose on this Mortgage or otherwise enforce any provisions of the
Mortgage, or by reason of the release, regardless of consideration, of all or
any part of the security held for the Obligations secured by this Mortgage, or
by reason of any agreement or stipulation between any subsequent owner of the
Property and Mortgagee extending the time of payment or modifying the terms of
the Mortgage without first having obtained the consent of Mortgagor or such
other person; and in the latter event, Mortgagor and all such other persons
shall continue to be liable to make payments according to the terms of any such
extension or modification agreement, unless expressly released and discharged in
writing by Mortgagee.  No release of all or any part of the security as
aforesaid shall in any way impair or affect the lien of this Mortgage or its
priority over any subordinate lien.

(d)    With respect to the personal property in which a security interest is
herein granted, Mortgagee may exercise any or all of the rights accruing to a
secured party under this Mortgage, the Uniform Commercial Code as applicable in
the jurisdiction in which the Property is located (the “UCC”) and any other
applicable law.  Mortgagor shall, if Mortgagee requests, assemble all such
personal property and make it available to Mortgagee at a place or places to be
reasonably designated by Mortgagee.  Any notice required to be given by
Mortgagee of a public or private sale, lease or other disposition of the
personal property or any other intended action by Mortgagee may be served by
registered or certified mail, return receipt requested, directed to Mortgagor at
the address of Mortgagor last known to Mortgagee, and shall be deemed complete
five (5) days after the same shall be posted and shall constitute reasonable and
fair notice to Mortgagor of any such action.

(e)    Each right, power and remedy of Mortgagee provided for in this Mortgage,
in the other Loan Documents or now or hereafter existing at law or in equity or
by statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Mortgage,
the other Loan Documents, or now or hereafter existing at law or in equity or by
statute or otherwise. 

17.    Possession by Mortgagee.  If Mortgagee shall take possession of the
Property as aforesaid, Mortgagee may:  (a) hold, manage, operate, and lease the
same, whether to Mortgagor or any other person or persons, on such terms and for
such periods of time as Mortgagee may deem proper, and the provisions of any
lease made by Mortgagee pursuant hereto shall be valid and binding upon
Mortgagor notwithstanding that Mortgagee’s rights of possession may terminate or
this Mortgage may be satisfied of record prior to the expiration of the term of
such lease; (b) make such repairs thereto as Mortgagee may deem reasonably
necessary for the repositioning of the Property; (c) demolish any part or all of
the Improvements situated upon the Property which in the judgment of Mortgagee
may be in unsafe condition and dangerous to life and property; and  (d) collect
the Rents arising from the Property, past due and thereafter becoming due, and
apply the same, in such order of priority as Mortgagee may determine, to the
payment of all charges and commissions incidental to the collection of Rents and
the management of the Property and all other sums, obligations and charges
secured hereby.  All monies advanced by Mortgagee for the purposes aforesaid and
not repaid out of the Rents collected shall be repaid by Mortgagor to the
Mortgagee, on demand therefore, together with interest thereon at the highest
rate being charged on the Obligations, and shall be added to the Obligations
secured by this Mortgage.  The taking of possession and collection of Rents by
Mortgagee as aforesaid shall not be construed to be an affirmation of any lease
of the Property or any part thereof, and Mortgagee or any other purchaser at any
foreclosure sale may (if otherwise entitled to do so) exercise the right to
terminate any such lease as though such taking of possession and collection of
Rents had not occurred.

18.    Separate Parcels.  If more than one property, lot or parcel is covered by
this Mortgage, and if this Mortgage is foreclosed upon, or judgment is entered
upon any Obligation secured hereby, execution may be made upon any one or more
of the properties, lots or parcels and not upon the others, or upon all of such
properties or parcels, either together or separately, and at different times or
at the same time, and execution sales may likewise be conducted separately or
concurrently, in each case at Mortgagee’s election.

 

11

--------------------------------------------------------------------------------




 

19.    Waivers.  The granting of an extension or extensions of time by Mortgagee
with respect to the performance of any provision of this Mortgage, or any
obligation or agreement secured hereby on the part of Mortgagor to be performed,
or the taking, release, discharge or compromise of any additional security, or
the waiver by Mortgagee or failure by Mortgagee to enforce any provision of this
Mortgage to declare a default with respect thereto, shall not operate as a
waiver of any subsequent Event of Default or defaults or affect the right of
Mortgagee to exercise all rights and remedies stipulated herein and therein, and
to enforce strict performance hereof without prior notice of intention to do
so.  To the fullest extent permitted under applicable law, Mortgagor hereby
waives and releases:  (a) all errors, defects and imperfections in any
proceeding instituted by the Mortgagee under this Mortgage and/or any other of
the Loan Documents; (b) all benefit that might accrue to Mortgagor by virtue of
any present or future law exempting the Property, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution; (c)
any present or future statute of limitation or moratorium law or any other
present or future law, regulation or judicial decision which provides for any
stay of execution, marshalling of the Property or any other assets, exemption
from civil process, redemption, extension of time for payment or valuation or
appraisement of any portion of the Property; and (d) unless specifically and
expressly required herein or in the Loan Agreement the right to receive any
notice from the Mortgagee, including, without limitation, notice of Mortgagor’s
default or of Mortgagee’s election to exercise, or Mortgagee’s actual exercise,
of any option under this Mortgage or under any of the other Loan Documents.

20.    Governing Law.  Except as otherwise expressly provided in any of the Loan
Documents, in all respects, including all matters of construction, validity and
performance, this Mortgage and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in that state, and
any applicable laws of the United States of America; except with respect to the
creation, perfection and enforcement of liens and security interests, which
shall be governed by and construed and enforced in accordance with the law of
the state in which the Property is located (the “State”). 

21.    Security Agreement Under the Uniform Commercial Code.  

(a)    This Mortgage constitutes not only a real property mortgage, but also a
“security agreement” and a financing statement filed as a “fixture filing”
within the meaning of the Uniform Commercial Code of the State (“UCC”). 
Mortgagor (as debtor) hereby grants, assigns, conveys, pledges, hypothecates,
and transfers to Mortgagee (as secured party) as security for the prompt and
complete payment and performance of the Obligations, a lien and security
interest in all of Mortgagor’s right, title and interest in and to all fixtures,
machinery, appliances, equipment, furniture and personal property of every
nature whatsoever constituting part of the Property, subject only to the
Permitted Liens.  Nothing in this Section 21(a) shall limit in any manner
whatsoever any right Mortgagee may have under the Loan Agreement.

(b)    Mortgagor hereby authorizes the filing of any and all such documents,
including, without limitation, financing statements pursuant to the UCC, as
Mortgagee may request to preserve and maintain the priority of the lien and
security created hereby on the portion of Property which may be deemed personal
property or fixtures, and shall pay to Mortgagee on demand any expenses incurred
by Mortgagee in connection with the preparation, execution and filing of any
such documents.  Mortgagor hereby authorizes and empowers Mortgagee to execute
and file, on Mortgagor’s behalf, all financing statement amendments and
refilings and continuations thereof as Mortgagee deems necessary or advisable to
create, preserve and protect said lien and security interest.  When and if
Mortgagor and Mortgagee shall respectively become the Debtor and Secured Party
in any UCC financing statement affecting the Property, this Mortgage shall be
deemed a security agreement as defined in said UCC and the remedies for any
violation of the covenants, terms and conditions of the agreements herein
contained shall be (i) as prescribed herein and in the other Loan Documents,
(ii) governed by general law, or (iii) as to such part of the security which is
also reflected in said financing statement, governed by the specific statutory
provisions now or hereafter enacted and specified in the UCC, all at Mortgagee’s
election.

 

12

--------------------------------------------------------------------------------




 

(c)    Mortgagor and Mortgagee agree that the filing of a financing statement in
the records normally having to do with personal property shall never be
construed as in any way derogating from or impairing the express declaration and
intention of the parties hereto, hereinabove stated, that everything used in
connection with the production of income from the Property and/or adapted for
use therein and/or which is described or reflected in this Mortgage is, and at
all times and for all purposes and in all proceedings both legal or equitable,
shall be regarded as part of the real estate encumbered by this Mortgage
irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain equipment items capable of being thus identified in a recital contained
herein or in any list filed with Mortgagee, or (iii) any such item is referred
to or reflected in any such financing statement so filed at any time. 
Similarly, the mention in any such financing statement of (A) rights in or to
the proceeds of any fire and/or hazard insurance policy, or (B) any award in
eminent domain or condemnation proceedings for a taking or for loss of value, or
(C) Mortgagor’s interest as lessor in any present or future lease or rights to
income growing out of the use and/or occupancy of the Property, whether pursuant
to lease or otherwise, shall never be construed as in any way altering any of
the rights of Mortgagee as determined by this instrument or impugning the
priority of the lien and security interest granted hereby or by any other
recorded document, but such mention in the financing statement is declared to be
for the protection of Mortgagee in the event any court or judge shall at any
time hold with respect to (A), (B) and (C) that notice of Mortgagee’s priority
of interest to be effective against a particular class of persons, including but
not limited to the federal government and any subdivisions or entity of the
federal government, must be filed in the UCC records.

(d)    This Mortgage, to the extent that it conveys or otherwise deals with
property or with items of property which are or which may become fixtures
constitutes a financing statement filed and indexed as a fixture filing in the
real estate records of the recorder of the county in which such property is
located with respect to any and all fixtures and with respect to any personal
property that may now be or hereafter become fixtures.  For the purposes of the
foregoing, Mortgagor is the debtor (with its address as first set forth above)
and Mortgagee is the secured party (with its address as first set forth above). 
Information concerning the security interest created by this Mortgage may be
obtained from Mortgagee, as secured party, at its address first set forth
above.  Mortgagor is the record owner of the Property.  This Mortgage covers
goods which are or are to become Fixtures.  7200 Grade Lane LLC is a limited
liability company organized under the laws of the Commonwealth of Kentucky. 
Mortgagor’s Organizational Identification Number appears on the cover page of
this Mortgage.  If any item of property hereunder also constitutes collateral
granted to Mortgagee under any other mortgage, agreement, document or
instrument, in the event of any conflict between the provisions of this Mortgage
and the provisions of such other mortgage, agreement, document or instrument
relating to such collateral, the provision or provisions selected by Mortgagee
shall control with respect to such collateral.

22.    Binding Effect.  The covenants and agreements herein contained shall bind
and inure to the benefit of the respective parties, their heirs, personal
representatives, successors and assigns.  No rights are intended to be granted
hereunder for the benefit of any third party donee, creditor or incidental
beneficiary.

23.    Delegation of Duties.  No delegation of any kind to Mortgagee of
Mortgagor’s duty to perform any obligation arising in connection with the
Property is intended by this Mortgage.

24.    Searches and Filing Fees.  Mortgagor shall upon demand pay the cost of
title and lien searches, title insurance premiums, charges for recording this
Mortgage, including any impositions, taxes or similar charges imposed by any
governmental authority in connection with the recordation of this Mortgage, or
the issuance of any note or other instrument secured hereby, as well as all
other reasonable costs and expenses actually incurred by Mortgagee in connection
with proceedings to recover any sums secured hereby.  Mortgagor shall also pay
any fees and charges of Mortgagee in connection with the satisfaction of this
Mortgage of record.

 

13

--------------------------------------------------------------------------------




 

25.    Declaration of No Set-Off.  If requested at any time by Mortgagee,
Mortgagor shall promptly (and in any event within ten days after notice) furnish
Mortgagee or Mortgagee’s designee with a Declaration of No Set-Off, in form and
substance reasonably satisfactory to Mortgagor and Mortgagee or any such
designee, certifying, in a writing duly acknowledged, the amount of principal,
interest and other charges then owing under the Loan Documents, and whether
there are any set-offs or defenses against the same, and, if so, the nature
thereof.

26.    Notices.  All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made if delivered in accordance with
Section 12.3.1 of the Loan Agreement.

27.    Captions.  The headings of any provision hereof are for convenience only
and shall not limit or expand or otherwise affect any provisions hereof.

28.    Construction.  The words “Mortgagor” and “Mortgagee” include singular or
plural, individual or entity, and the respective heirs, executors,
administrators, permitted successors and permitted assigns of Mortgagor, and
Mortgagee, as the case may be.  The use of any gender applies to all genders.

29.    Future Advances.  This Mortgage covers present and future advances made
by Mortgagee to or for the benefit of Mortgagor pursuant to the Loan Agreement
which will not at any time exceed the aggregate outstanding principal balance of
$12,500,000.00.  It is the intent of the parties hereto that the lien of such
future advances shall relate back to the date of recording of this Mortgage.
 Mortgagor covenants not to issue a cut-off notice to Mortgagee until all
Obligations have been satisfied in full.

30.    Post-Judgment Interest, Rights and Remedies; Non-Merger.  It is the
intention of the parties hereto that (a) the interest rates set forth in the
Loan Agreement and any evidence of indebtedness issued pursuant thereto shall
survive maturity, acceleration and entry of judgment, and continue to accrue on
the outstanding principal balance of the Obligations until such Obligations are
paid in full, and (b) the covenants and obligations of the Mortgagor and the
rights and remedies of the Mortgagee hereunder and under the Loan Agreement and
any other instrument or obligation executed pursuant thereto shall not merge
with or be extinguished by the entry of judgment hereunder or thereunder and
such covenants, obligations, rights and remedies shall survive any entry of
judgment and continue until payment in full of the indebtedness secured hereby.

31.    Conflicts.  In case of any conflict between the terms and provisions of
this Mortgage and the Loan Agreement with respect to the same matter, the
provisions of the Loan Agreement shall control.  Consistent additional
provisions shall not be considered conflicting provisions for purposes of this
Section.

32.    WAIVER OF JURY TRIAL.  MORTGAGOR HEREBY WAIVES TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS.

33.    WAIVER OF COUNTERCLAIMS.  MORTGAGOR WAIVES ALL RIGHTS TO INTERPOSE ANY
CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY NATURE (OTHER THAN
COMPULSORY COUNTERCLAIMS) IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS
MORTGAGE, THE OBLIGATIONS, THE PROPERTY OR ANY MATTER ARISING THEREFROM OR
RELATING HERETO OR THERETO.

 

14

--------------------------------------------------------------------------------




 

34.    Business Purposes.  Mortgagor covenants and agrees that the indebtedness
secured by this Mortgage and the proceeds of such indebtedness are for business
purposes only.

35.    Changes, Etc.  Neither this Mortgage nor any term hereof may be changed,
waived, discharged or terminated orally, or by any action or inaction, but only
by an instrument in writing signed by Mortgagor and Mortgagee.  The modification
hereof or of any of the Loan Documents or the release of any part of the
Property from the lien hereof shall not impair the priority of the lien of this
Mortgage.

36.    Execution-Multiple Originals.  This Mortgage may be executed in any
number of duplicate originals and each such multiple original shall be deemed to
constitute but one and the same instrument, any one of which shall be admissible
to prove the terms hereof.

37.    Multisite Real Estate Transaction.  Mortgagor acknowledges that this
Mortgage is one of a number of other security documents that secure the
Obligations.  Mortgagor agrees that the lien of this Mortgage shall be absolute
and unconditional and shall not in any manner be affected or impaired by any
acts or omissions whatsoever of Mortgagee and without limiting the generality of
the foregoing, the lien hereof shall not be impaired by any acceptance by
Mortgagee of any security for or guarantees of any of the Obligations hereby
secured, or by any failure, neglect or omission on the part of the Mortgagee to
realize upon or protect any Obligation or indebtedness hereby secured or any
collateral security therefor, including the other security documents.  The lien
hereof shall not in any manner be impaired or affected by any release (except as
to the property released), sale, pledge, surrender, compromise, settlement,
renewal, extension, indulgence, alteration, changing, modification or
disposition of any of the Obligations secured or any of the collateral security
therefor, including the other security documents or of any guarantee thereof,
and Mortgagee may at its discretion foreclose, exercise any power of sale, or
exercise any other remedy available to it under any or all of the other security
documents without first exercising or enforcing any of its rights and remedies
hereunder.  Such exercise of Mortgagee’s rights and remedies under any or all of
the other security documents shall not in any manner impair the indebtedness
hereby secured or the lien of this Mortgage and any exercise of the rights or
remedies of Mortgagee shall not impair the lien of any other security documents
or any of Mortgagee’s rights and remedies thereunder.  Mortgagor specifically
consents and agrees that Mortgagee may exercise its rights and remedies
hereunder and under the other security documents separately or concurrently and
in any order that it may deem appropriate, and Mortgagor waives any rights of
subrogation. 

38.    Guarantee Obligations.  In addition to securing the direct obligations of
Mortgagor, this Mortgage also secures the obligations of Borrowers.  Mortgagor
further agrees that Mortgagee may do any of the following without adversely
affecting the validity or enforceability of this Mortgage: (a) release,
surrender, exchange, compromise or settle the Obligations or any part thereof;
(b) change, renew or waive the terms of the Obligations, or any part thereof,
subject to the terms of the Loan Agreement; (c) change, renew or waive the terms
of any Loan Document other than this Mortgage or any other note, instrument or
agreement relating to the Obligations, such rights in Mortgagee to include,
without limitation, the right to change the rate of interest charged with
respect to the Obligations or any part thereof (in which event the obligations
of Mortgagor shall be deemed also to include all interest at such changed rate);
(d) any extension or indulgence with respect to the payment or performance of
the Obligations or any part thereof; (e) enter into any agreement of forbearance
with respect to the Obligations, or any part thereof; (f) release, surrender,
exchange or compromise any security held by Mortgagee for any of the
Obligations; (g) release any other person who is a guarantor or surety or other
obligor of, or who has agreed to purchase, the Obligations or any part thereof;
and (h) release, surrender, exchange or compromise any security or lien held by
Mortgagee for the Obligations or any part thereof.  Mortgagor agrees that
Mortgagee may do any of the above as Mortgagee deems necessary or advisable, in
Mortgagee's sole discretion, without giving any notice to Mortgagor, and that
Mortgagor will remain liable for full payment and performance of the
Obligations.

 

15

--------------------------------------------------------------------------------




 

39.    Certain Matters Relating to Property Located in the Commonwealth of
Kentucky.  With respect to the Property which is located in the Commonwealth of
Kentucky, notwithstanding anything contained to the contrary:

(a)    Future Advances.  This Mortgage shall secure the payment of any and all
renewals, extensions or amendments of the indebtedness secured hereby in whole
or in part and any documents evidencing such indebtedness, including, without
limitation, any and all renewals, extensions or amendments of, and replacements
or substitutions for the Loan Agreement or the other Loan Documents, and no
renewals or extensions shall be deemed a payment so as to discharge this
Mortgage.  As permitted by KRS 382.520, this Mortgage secures not only the
initial advances under Loan Agreement and the other Loan Documents, but all
future advances and all other additional indebtedness, whether direct, indirect,
existing, future, contingent or otherwise, connected with or arising out of the
Loan Agreement, as the same may be hereafter amended, to the extent of not more
than $12,500,000.00 and whether or not evidenced by notes, accounts or
obligations of any kind whatsoever.  It shall be a default under this Mortgage
if Mortgagor requests a release, in the manner provided by KRS 382.520, of any
portion of the liens securing any of the additional indebtedness secured by this
Mortgage pursuant to this Mortgage prior to the date that all of the obligations
secured by this Mortgage have been paid and discharged and the Loan Agreement
and the other Loan Documents have been terminated, and Mortgagor hereby waives
any and all right to request such a release to the maximum extent permitted by
law.

(b)    Revolving Loan.  To the extent that the indebtedness evidenced by the
Loan Agreement and the other Loan Documents evidencing part of the Obligations
is deemed to be a “line of credit” or a “revolving credit plan” pursuant to KRS
382.385, Mortgagor and Mortgagee intend that this Mortgage secure the line of
credit and the revolving credit plan, and the maximum credit limit of the line
of credit or the revolving credit plan which may be outstanding at any time or
times under the line or the plan and which is to be secured by this Mortgage is
$12,500,000.00.  It shall be a default under this Mortgage if Mortgagor requests
a release, in the manner provided by KRS 382.385, of any portion of the lien
securing the line of credit or the revolving credit plan prior to the date that
all of the Obligations have been paid and the Loan Agreement and the other Loan
Documents have been terminated, and Mortgagor hereby waives any and all right to
request such a release to the maximum extent permitted by law.   

(c)    Maturity Date:  The maturity date of the Obligations secured by this
Mortgage is the Commitment Termination Date.

Any inconsistency or conflict between this Section 39 and any other provision or
terms contained herein shall be construed in favor of and governed by this
Section 39.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Mortgage has been duly authorized and has been executed
and delivered by Mortgagor as of the date first written above. 

 

7200 GRADE LANE LLC, a Kentucky limited liability company

BY: INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation, Manager

 

By:    /s/ Todd L. Phillips                              

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

 

STATE OF KENTUCKY                  )

                                                           )

COUNTY JEFFERSON                    )

 

Before me, a Notary Public in and for the State and County aforesaid, personally
appeared Todd L. Phillips, known to me or proven by satisfactory evidence to be
the Chief Executive Officer, President and Chief Financial Officer of Industrial
Services of America, Inc., a Florida corporation, which is the  Manager of 7124
Grade Lane LLC, a Kentucky limited liability company, who executed and
acknowledged the foregoing instrument as his free act and deed and the free act
and deed of such company.

 

            IN WITNESS WHEREOF, I have set my hand and seal this 7th day of
November, 2018.

 

   /s/  Tracy Thompson Taylor                           

NOTARY PUBLIC

 

My commission expires: January 31, 2020

[SEAL]

 




--------------------------------------------------------------------------------




 

This instrument prepared by:

 

 

    /s/ Ikhwan A. Rafeek         

Ikhwan A. Rafeek

OTTERBOURG P.C.

230 Park Avenue

New York, New York 10169

(212) 661-9100

 




--------------------------------------------------------------------------------




 

EXHIBIT A

Description of Land

 

PARCEL A:

 

Tract 1:

Beginning at a point in the center line of Grade Lane at the Northeasterly
corner of the tract conveyed to Bottle Gas Shop, Incorporated, by Deed dated
October 25, 1952, of record in Deed Book 2963, Page 47, in the Office of the
Clerk of the County Court of Jefferson County, Kentucky; running thence with the
center line of Grade Lane, North 21 degrees 25 minutes East 400 feet to the
Northeasterly corner of the tract conveyed to Universal Concrete Pipe Company by
Deed dated April 30, 1949, of record in Deed Book 2521, Page 461, in the Office
of the Clerk aforesaid; thence with the Northeasterly line of said tract North
65 degrees 42 minutes West 1288.76 feet to the Northwesterly corner of said
Universal Concrete Pipe Company’s tract; thence with the West line of said tract
and also the East line of the Louisville and Nashville Railroad Company, South 7
degrees 18 minutes East 547.67 feet, to the Northwest corner of the tract
conveyed to Bottle Gas Shop, Incorporated, as aforesaid; thence with the
Northwest line of said Bottle Gas Shop, Incorporated tract, South 69 degrees 29
minutes East 1025.04 feet to the center line of Grade Lane and the point of
beginning.

 

Tract 2:

Beginning at a pin in the Easterly line of the tract conveyed by Augusta C.
Bright to Louisville and Nashville Railroad Company, by deed dated October 19,
1920, of record in Deed Book 960, Page 146, in the Office of the Clerk of the
County Court of Jefferson County, Kentucky, at its intersection with the
Northeasterly line of the tract conveyed to The Bottled Gas Shop, Incorporated,
by deed dated October 25, 1952, of record in Deed Book 2963, Page 47, in the
Office aforesaid; thence with the Northeasterly line of said tract, South 69
degrees 29 minutes East 242.04 feet to an iron pipe; thence South 20 degrees 31
minutes West 199.09 feet to an iron pipe in the Northeasterly line of the tract
conveyed to David P. Kuhl, et. al., by deed dated January 1, 1956, of record in
Deed Book 3365, Page 134, in the Office aforesaid; thence with the Northeasterly
line of same, North 69 degrees 27 minutes West 136.40 feet to an iron pipe in
the Easterly line of the tract conveyed to Louisville and Nashville Railroad
Company by deed aforesaid; thence with the Easterly line of said last mentioned
tract, North 7 degrees 18 minutes West 225.23 feet to the beginning.

 

 

A - 1

--------------------------------------------------------------------------------




 

PARCEL B:

 

All that certain tract or parcel of land situated in Jefferson County, Kentucky,
and being more particularly bounded and described as follows:

 

Beginning at a bolt in the centerline of Grade Lane, which bolt is at the
Northeast corner of the property conveyed to the Bottled Gas Shop, Incorporated,
by deed dated October 25, 1952, and recorded in Deed Book 2963, Page 47, in the
Office of the Clerk of the County Court of Jefferson County, Kentucky; running
thence along the Northerly line of the aforementioned tract North 69 degrees 29
minutes West 783 feet to an iron pipe at the Northeast corner of a tract of land
conveyed to American-Marietta Corporation, by deed dated March 21, 1957, and
recorded in Deed Book 3442, Page 392, in the Clerk’s Office aforesaid; running
thence with the Easterly line of the last mentioned tract South 20 degrees 31
minutes West a distance of 199.09 feet to an iron pipe, said point being the
Southeasterly corner of the last mentioned tract and also being the North line
of the property conveyed to David P. Kuhl and William H. Kuhl deed dated January
1, 1956, and recorded in Deed Book 3365, Page 134, in the Clerk’s Office
aforesaid; running thence along the Northerly line of the last mentioned tract
South 69 degrees 25 minutes East 780.96 feet to a point in the centerline of
Grade Lane, said point being the Northeasterly corner of the last mentioned
tract; running thence along the centerline of Grade Lane North 21 degrees 06
minutes East a distance of 200 feet to the point of beginning.

 

EXCEPTING THEREFROM so much of said property as was conveyed to
Louisville/Jefferson County Metro Government, by Deed of Right of Way Dedication
dated February 23, 2012, of record in Deed Book 9871, Page 272, in the office of
the Clerk of Jefferson County, Kentucky.

 

A - 2

--------------------------------------------------------------------------------

 